RULE 512. DISPOSITIONAL HEARING

A. Manner of [h]Hearing. The court shall conduct the dispositional hearing in an
   [informal but] orderly manner.

      1) Evidence. The court shall receive any oral or written evidence from both
         parties and the juvenile probation officer that is helpful in determining
         disposition, including evidence that was not admissible at the adjudicatory
         hearing.

      2) Opportunity to be heard. Before deciding disposition, the court shall give
         the juvenile and the victim an opportunity to be heard.

      3) Advanced Communication Technology. A court may utilize advanced
         communication technology pursuant to Rule 129 for the appearance of the
         juvenile or the witness only if the parties consent.

      4) Prosecutor’s presence. The attorney for the Commonwealth shall attend
         the hearing.

B. Recording. The dispositional hearing shall be recorded.

C. [Duties of the court] Colloquy and Inquiry of Post-Dispositional Rights.

      1) [The court shall determine on the record that the juvenile has been
         advised of the following] After entering disposition on the record, the
         court shall ensure that an attorney has reviewed the post-dispositional
         rights colloquy with the juvenile pursuant to paragraph (C)(2) and
         conduct an independent inquiry to determine whether the juvenile
         understands:

      [1)] a) the right to file a post-dispositional motion;

      [2)] b) the right to file an appeal;

      [3)] c) the time limits for a post-dispositional motion and appeal;

      [4)] d) the right to counsel to prepare the motion and appeal; and

      [5)] e) the time limits within which the post-dispositional motion shall be decided[;
          and].
     [6) that issues raised before and during adjudication shall be deemed
         preserved for appeal whether or not the juvenile elects to file a post-
         dispositional motion.]

     2) The colloquy referenced in paragraph (c)(1) shall be:

        a) in writing;

        b) reviewed and completed with the juvenile by an attorney;

        c) submitted to and reviewed by the court; and

        d) substantially in the following form:

                   POST-DISPOSITIONAL RIGHTS COLLOQUY


     In re                           :      ____________ JD __________
             (Juvenile)              :
                                     :     Delinquent Act(s): __________
                                     :     __________________________
                                     :     __________________________
                                     :     __________________________

POST-DISPOSITIONAL RIGHTS COLLOQUY

  1) You can disagree with the court’s decisions. You have the right to file a
     motion. It must be in writing. It must be filed within 10 days from today.
     You can ask your lawyer to file a motion to:

     a) ask the court to change or review its decision finding you delinquent;

     b) ask the court to change or review its decision to place you in a program
        or on probation; or

     c) ask the court to change or review its decision to make you to do things
        on probation (such as paying money, doing community service, taking
        drug tests, etc.).

     In other words, you can ask the court to change or review any decision that
     it has made in your case with which you do not agree.

     Do you understand this? ____
2) You have the right to have a lawyer help you file your motion. If your
   lawyer (who is helping you today) cannot or will not file the motion for you,
   the court will appoint a new lawyer to help you.

   Do you understand this? ____

3) Here’s what could happen if you file a motion:

   a) the court could disagree with the motion without having a hearing;

   b) the court could agree with the motion without having a hearing; or

   c) the court could hold a hearing and then agree or disagree with the
      motion.

   Do you understand this? ____

4) If the court disagrees with your motion, you have the right to ask a higher
   court to look at your case. The higher court would decide if the juvenile
   court made any mistakes or abused its responsibility when it disagreed
   with your motion. This is called taking an appeal.

   Do you understand this? ____

5) You must file your request or appeal in writing. You have 30 days from
   when the court disagrees with your motion to file it.

   Do you understand this? ____

6) You have the right to have a lawyer to help you with your appeal. If your
   lawyer (who is helping you today) cannot or will not file your appeal for
   you, the court will appoint a new lawyer to help you.

   Do you understand this? ____

7) You may decide that you would like to take an appeal but do not wish to file
   a motion. This is called taking a direct appeal. In your direct appeal, you
   may ask the higher court to decide if the juvenile court was right or wrong
   in finding you guilty (including what the juvenile judge was or was not
   allowed to hear) or if the juvenile court made any mistakes or abused its
   responsibility in anything that the court ordered as your consequences.
      Do you understand this? ____

   8) If you wish to take a direct appeal (without filing a motion first) you must
      file your appeal within 30 days from today (or 30 days from the day that the
      court decides your consequences).

      Do you understand this? ____

   9) If you admitted to any of the charges, you can only ask the higher court to
      look at the following issues:

      a) whether your admission was voluntary (you made your own decision to
         admit to a charge. No one forced you to do this. You understood what
         you were doing, including the consequences.);

      b) whether the court was the correct court to hear your case (the court had
         the authority over your case); or

      c) whether the court abused its responsibility or made any mistakes in the
         things that were ordered as your consequences.

      Do you understand this? ____

   10) It is important that you remember that you have certain time periods to file
       a motion or an appeal. These are the time periods:

      a) You must file your motion within 10 days from today (or the date that
         the court decides your consequences).

      b) You have 30 days from the date that the court disagreed with your
         motion to file your appeal with the higher court.

      c) If you do not file a motion, you must file your appeal to the higher court
         within 30 days from today (or the date that the court decides your
         consequences).

      Do you understand this? ____

I promise that I have read this whole form or someone has read this form to me. I
understand it. The signature below and on each page of this form are mine.


      Juvenile
      Date

      I,                 , lawyer for the juvenile, have reviewed this form with
      my client. My client has told me that he or she understands this form.


      Lawyer for Juvenile


      Date

D. Court’s [f]Findings. The court shall enter its findings and conclusions of law into
   the record and enter an order pursuant to Rule 515. On the record in open court,
   the court shall state:

      1) its disposition;

      2) the reasons for its disposition;

      3) the terms, conditions, and limitations of the disposition; and

      4) if the juvenile is removed from the home:

             a) the name or type of any agency or institution that shall provide care,
                treatment, supervision, or rehabilitation of the juvenile, and

             b) its findings and conclusions of law that formed the basis of its decision
                consistent with 42 Pa.C.S. §§ 6301 and 6352, including why the court
                found that the out-of-home placement ordered is the least restrictive
                type of placement that is consistent with the protection of the public
                and best suited to the juvenile’s treatment, supervision, rehabilitation,
                and welfare;

      5) whether any evaluations, tests, counseling, or treatments are necessary;

      6) any findings necessary to ensure the stability and appropriateness of the
         juvenile’s education, and when appropriate, the court shall appoint an
         educational decision maker pursuant to Rule 147; and

      7) any findings necessary to identify, monitor, and address the juvenile’s needs
         concerning health care and disability, if any, and if parental consent cannot be
         obtained, authorize evaluations and treatment needed.
                                     COMMENT
        Any persons may be subpoenaed to appear for the hearing. See Rule 123 and
42 Pa.C.S. § 6333. However, nothing in these rules requires the attendance of the
victim unless subpoenaed. If the victim is not present, the victim is to be notified of the
final outcome of the proceeding. See Victim's Bill of Rights, 18 P.S. § 11.201 et seq.

       Under paragraph (A)(2), prior to deciding disposition, the court is to give the
victim an opportunity to submit an oral and/or written victim-impact statement if the
victim so chooses.

       Before deciding disposition, the court may hear oral argument from the parties’
attorneys.

        To the extent practicable, the judge or juvenile court hearing officer that presided
over the adjudicatory hearing for a juvenile should preside over the dispositional hearing
for the same juvenile.

        Pursuant to paragraph (C)(1), the court is to [advise the juvenile of his or her
appellate rights orally in the courtroom on the record. The court is to] explain the
right to retain private counsel or be appointed counsel for a post-dispositional motion
or an appeal if a juvenile is without counsel. See 42 Pa.C.S. § 6337; see also Rule
150(B) for duration of counsel and Rule 151 for assignment of counsel.

       Pursuant to paragraph (C)(2), the post-dispositional rights colloquy should
be substantially in this form. The statements contained are the minimum; a
judicial district may choose to add requirements to its form. Any addition to the
required form is considered a local rule and the procedures of Pa.R.J.A. No.
103(d) are to be followed if a judicial district chooses to make additions.

      The post-dispositional rights form can be downloaded from the Supreme
Court’s webpage at http://www.pacourts.us/forms/juvenile-delinquency-
forms. The form is also available in Spanish.

        Pursuant to paragraph (D), when the court has determined the juvenile is in need
of treatment, supervision, and rehabilitation, the court is to place its findings and
conclusions of law on the record by announcing them orally in the courtroom, followed
by written order. The court is to consider the following factors: a) the protection of the
community; b) the treatment needs of the juvenile; c) the supervision needs of the
juvenile; d) the development of competencies to enable the juvenile to become a
responsible and productive member of the community; e) accountability for the
offense(s) committed; and f) any other factors that the court deems appropriate.
       Nothing in this rule is intended to preclude the court from further explaining its
findings in the dispositional order pursuant to Rule 515.

        Pursuant to paragraph (D)(4), when out-of-home placement is necessary, the
court is to explain why the placement is the least restrictive type of placement that is
consistent with the protection of the public and the rehabilitation needs of the child. See
42 Pa.C.S. § 6352. The court should also explain to the juvenile the availability of
review of the out-of-home placement pursuant to Pa.R.A.P. 1770.

      Pursuant to paragraph (D)(6), the court should address the juvenile’s educational
needs. The court’s order should address the right to: 1) an educational decision maker
pursuant to Rule 147, 42 Pa.C.S. § 6301, 20 U.S.C. § 1439(a)(5), and 34 C.F.R. §
300.519; and 2) an appropriate education, including any necessary special education or
remedial services, 24 P.S. §§ 13-1371, 13-1372, 55 Pa. Code § 3130.87, and 20
U.S.C. § 1400 et seq.

        The court should also address the juvenile’s needs concerning health care and
disability. The court’s order should address the right of: 1) a juvenile to receive timely
and medically appropriate screenings and health care services, 55 Pa. Code § 3800.32
and 42 U.S.C. § 1396d(r); and 2) a juvenile with disabilities to receive necessary
accommodations, 42 U.S.C. § 12132, 28 C.F.R. § 35.101 et seq., Section 504 of the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 794, and implementing regulations
at 45 C.F.R. § 84.1 et seq.

       Pursuant to the Juvenile Act, the court has authority to order a physical or mental
examination of a juvenile and medical or surgical treatment of a minor, who is suffering
from a serious physical condition or illness which requires prompt treatment in the
opinion of a physician. The court may order the treatment even if the guardians have
not been given notice of the pending hearing, are not available, or without good cause
inform the court that they do not consent to the treatment. 42 Pa.C.S. § 6339(b).

       See Rule 127 for recording and transcribing of proceedings.

       See Rule 136 for ex parte communications.

        Official Note: Rule 512 adopted April 1, 2005, effective October 1, 2005.
Amended May 17, 2007, effective August 20, 2007. Amended April 21, 2011, effective
July 1, 2011. Amended April 29, 2011, effective July 1, 2011. Amended May 16, 2011,
effective July 1, 2011. Amended May 26, 2011, effective July 1, 2011. Amended July
18, 2012, effective October 1, 2012. Amended May 11, 2017, effective October 1,
2017.
Committee Explanatory Reports:

    Final Report explaining the provisions of Rule 512 published with the Court’s Order
at 35 Pa.B. 2214 (April 16, 2005). Final Report explaining the amendments to Rule 512
published with the Court’s Order at 37 Pa.B. 2506 (June 2, 2007). Final Report
explaining the amendments to Rule 512 published with the Court’s Order at 41 Pa.B.
2319 (May 7, 2011). Final Report explaining the amendments to Rule 512 published
with the Court’s Order at 41 Pa.B. 2413 (May 14, 2011). Final Report explaining the
amendments to Rule 512 published with the Court’s Order at 41 Pa.B. 2684 (May 28,
2011). Final Report explaining the amendments to Rule 512 published with the Court’s
Order at 41 Pa.B. 3180 (June 25, 2011). Final Report explaining the amendments to
Rule 512 published with the Court’s Order at 42 Pa.B. 4909 (August 4, 2012). Final
Report explaining the amendments to Rule 512 published with the Court’s Order
at __ Pa.B. __ (__ __, 2017).
RULE 610. DISPOSITIONAL AND COMMITMENT REVIEW

A. Dispositional Review Hearing. The court shall review its disposition and conduct
   dispositional review hearings for the purpose of ensuring that the juvenile is
   receiving necessary treatment and services and that the terms and conditions of the
   disposition are being met.

        1) In all cases, the court shall conduct dispositional review hearings at least
           every six months.

        2) In all cases, the juvenile shall appear in person at least once a year.

        3) The court may schedule a review hearing at any time.

B. Change in [d]Dispositional [o]Order. Whenever there is a request for a change in
   the dispositional order, other than a motion to revoke probation as provided in Rule
   612, notice and an opportunity to be heard shall be given to the parties and the
   victim.

        1) The juvenile may be detained pending a court hearing.

        2) A detention hearing shall be held within seventy-two hours of the juvenile’s
           detention, if detained.

        3) The juvenile shall be given a statement of reasons for the discharge from a
           placement facility or request for change in the dispositional order.

        4) A review hearing shall be held within twenty days of the discharge from the
           placement facility or request for change in the dispositional order.

C.     Advanced Communication Technology.           A court may utilize advanced
     communication technology pursuant to Rule 129 for a juvenile or a witness unless
     good cause is shown otherwise.

D. Post-Dispositional Rights. A colloquy and inquiry of post-dispositional rights
   shall be conducted when a juvenile is aggrieved by a change in the
   dispositional order.

                                         COMMENT
       At any hearing, if it is determined that the juvenile is in need of an educational
decision maker, the court is to appoint an educational decision maker pursuant to Rule
147.
       Under paragraph (A), the court is to conduct dispositional review hearings as
frequently as necessary to ensure that the juvenile is receiving necessary treatment and
services and that the terms and conditions of the disposition are being met. See Rule
800.

      When conducting a dispositional review hearing, the court is to ensure that the
disposition continues to provide balanced attention to the protection of the community,
the imposition of accountability for offenses committed, and the development of
competencies to enable the juvenile to become a responsible and productive member of
the community.

      Nothing in this rule prohibits the juvenile from requesting an earlier review
hearing. The juvenile may file a motion requesting a hearing when there is a need for
change in treatment or services.

       Additionally, nothing in this rule is intended to prohibit the emergency transfer of
a juvenile from a placement facility to a detention facility pending reconsideration of the
dispositional order and this rule is not intended to preclude a motion for modification of a
dispositional order after the juvenile has been detained.

        Under paragraph (B), the attorney for the Commonwealth or its designee is to
notify the victim of the date, time, place, and purpose of the review hearing. Prior to
ordering the change in the dispositional order, the court is to give the victim an
opportunity to submit an oral and/or written victim-impact statement if the victim so
chooses. See Victim's Bill of Rights, 18 P.S. § 11.201 et seq.

        Any persons may be subpoenaed to appear for the hearing. See Rule 123 and
42 Pa.C.S. § 6333. However, nothing in these rules requires the attendance of the
victim unless subpoenaed. If the victim is not present, the victim is to be notified of the
final outcome of the proceeding.

       Some placement facilities are hours away from the dispositional court.
Paragraph (C) allows a hearing to be conducted via teleconferencing, two-way
simultaneous audio-visual communication, or similar method. The juvenile is to be
afforded all the same rights and privileges as if the hearing was held with all present in
the courtroom.

         If a juvenile is detained or placed, the juvenile is to be placed in a detention
facility or placement facility, which does not include a county jail or state prison. See
Rule 120 and its Comment for definitions of “detention facility” and “placement facility.”

       For the colloquy and inquiry of post-dispositional rights, see Rule 512(C).
If a change in disposition results in an out-of-home placement, then the court
should also explain to the juvenile the availability of review of the out-of-home
placement pursuant to Pa.R.A.P. 1770.


        Official Note: Rule 610 adopted April 1, 2005, effective October 1, 2005.
Amended December 30, 2005, effective immediately. Amended April 21, 2011,
effective July 1, 2011. Amended April 29, 2011, effective July 1, 2011. Amended May
26, 2011, effective July 1, 2011. Amended June 28, 2013, effective immediately.
Amended May 11, 2017, effective October 1, 2017.

Committee Explanatory Reports:

    Final Report explaining the provisions of Rule 610 published with the Court’s Order
at 35 Pa.B. 2214 (April 16, 2005). Final Report explaining the revisions of Rule 610
published with the Court’s Order at 36 Pa.B. 186 (January 14, 2006). Final Report
explaining the amendments to Rule 610 published with the Court’s Order at 41 Pa.B.
2319 (May 7, 2011). Final Report explaining the amendments to Rule 610 published
with the Court’s Order at 41 Pa.B. 2413 (May 14, 2011). Final Report explaining the
amendments to Rule 610 published with the Court’s Order at 41 Pa.B. 3180 (June 25,
2011). Final Report explaining the amendments to Rule 610 published with the Court’s
Order at 43 Pa.B. 3839 (July 13, 2013). Final Report explaining the amendments to
Rule 610 published with the Court’s Order at __ Pa.B. __ (__ __, 2017).
RULE 612. MODIFICATION OR REVOCATION OF PROBATION

A. Filing. A motion to modify or revoke probation shall be filed in accordance with Rule
   345.

B. Time of Hearing on the Motion.

       1) If the juvenile is detained, the hearing on the motion shall be held within ten
          days of the detention hearing.

       2) If the juvenile is not detained, the hearing on the motion shall be held
          promptly.

C. Modification. If the court modifies the dispositional order, the court shall state the
   grounds for the modification and shall issue a new dispositional order in accordance
   with Rule 515.

D. Advanced Communication Technology. A court may utilize advanced
   communication technology pursuant to Rule 129 for a juvenile or a witness unless
   good cause is shown otherwise.

E. Post-Dispositional Rights. A colloquy and inquiry of post-dispositional rights
   shall be conducted when a juvenile is aggrieved by a change in the
   dispositional order.

                                      COMMENT
       A juvenile should be afforded due process before probation can be revoked. Cf.
Gagnon v. Scarpelli, 411 U.S. 778 (1973); Morrissey v. Brewer, 408 U.S. 471 (1972). A
juvenile’s probation cannot be revoked simply on the grounds of hearsay evidence. In
re Davis, 586 A.2d 914 (Pa. 1991).

         If a juvenile is over the age of eighteen, under the age of twenty-one, and is
alleged to have violated the terms of probation, the juvenile, if detained, is to be placed
in a detention facility. See Rule 120 and its Comment for definitions of “detention
facility,” which does not include a county jail or state prison, and “juvenile,” which
includes a person who has attained ten years of age and is not yet twenty-one years of
age who is alleged to have committed a delinquent act before reaching eighteen years
of age or who is alleged to have violated the terms of juvenile probation prior to
termination of juvenile court supervision.

       For detention procedures, see Rules 240 through 243.

       For dispositional orders, see Rule 515.
      For the use of advanced communication technology, see Rule 129.

       For the colloquy and inquiry of post-dispositional rights, see Rule 512(C).
If a change in disposition results in an out-of-home placement, then the court
should also explain to the juvenile the availability of review of the out-of-home
placement pursuant to Pa.R.A.P. 1770.

     Official Note: Rule 612 adopted April 1, 2005, effective October 1, 2005.
Amended March 5, 2013, effective immediately. Amended June 28, 2013, effective
immediately. Amended May 11, 2017, effective October 1, 2017.

Committee Explanatory Reports:

    Final Report explaining the amendments to Rule 612 published with the Court’s
Order at 43 Pa.B. 1551 (March 23, 2013). Final Report explaining the amendments to
Rule 612 published with the Court’s Order at 43 Pa.B. 3839 (July 13, 2013). Final
Report explaining the amendments to Rule 612 published with the Court’s Order
at __ Pa.B. __ (__ __, 2017).